Citation Nr: 1647903	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the disability evaluation for the service-connected thoracolumbar spine disorder was properly reduced from 40 percent to 20 percent effective from June 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for the service-connected thoracolumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the disability rating for the Veteran's service-connected thoracolumbar spine disability (characterized as residuals, status post L4-L5 microdiscectomy for herniated disc) from 40 percent to 20 percent effective from June 1, 2010.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO.  A transcript of his testimony is of record.

The Board has found that the rating decision on appeal raises a claim for TDIU and has added that to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a rating in excess of 20 percent for the service-connected thoracolumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The 40 percent rating for thoracolumbar spine disability had been in effect for less than five years when the rating was reduced to 20 percent effective from June 1, 2010.

2.  Improvement in the Veteran's thoracolumbar spine disability was adequately demonstrated by the evidence of record at the time the rating was reduced.


CONCLUSION OF LAW

The 40 percent disability rating for the Veteran's thoracolumbar spine disability was properly reduced to 20 percent effective from June 1, 2010.  38 C.F.R. §§ 3.105(e), 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

In the present case the rating decision on appeal caused the Veteran's combined evaluation to decrease from 70 percent to 60 percent effective June 1, 2010.  Because the lower evaluation did result in a reduction of compensation payments, the notice provisions of 38 C.F.R. § 3.105(e) apply.  However, the Veteran was provided notice of the intended reduction by a letter in December 2009, 60 days prior to the reduction in February 2010.  Thus, the RO complied with the particular provisions of 38 C.F.R. § 3.105(e) as well as the general notice provisions of the VCAA.

The Veteran has also been afforded assistance in developing his claim for restoration of disability evaluation.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Further, the Veteran has been afforded a hearing in regard to the issue herein decided.  

In regard to medical examination, the reduction was based on the report of a VA medical examination in December 2009.  The Board notes at this time that a claim for restoration of a rating is not the same as an increased rating claim; see Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The issue under contention is the Veteran's condition at the time of the reduction, not his current condition, and remand for a new medical examination at this point would accordingly not produce evidence relevant to the issue decided herein.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Based on review of the claims file the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the question of whether the 40 percent rating was properly reduced.  

Evidence and Analysis: Reduction of Disability Rating 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

In this case the Veteran was provided notice of the intended reduction by a letter in June 2010, 60 days prior to the reduction in August 2010.  Thus, the RO complied with the particular "due process" provisions of 38 C.F.R. § 3.105(e), and the Board turns to the merits of the reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) above, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b)

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities that have not become stabilized and are likely to improve, and that reexaminations disclosing improvement, physical or mental, in such disabilities will warrant a reduction in rating.  In this case, the 40 percent rating had been in effect for less than five years prior to the reduction (four years and three months, to be exact) so the provisions of 38 C.F.R. § 3.344 do not apply.  

Thoracolumbar spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2004-2015).  IVDS is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    
Thoracolumbar spine disabilities may alternatively be based on IVDS, when applicable.  IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a, DC 5243.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's previous 40 percent evaluation for thoracolumbar spine disability arises from an RO rating decision in June 2006, which in turn relied primarily on an April 2006 VA compensation and pension (C&P) examination in which the examiner noted the Veteran to have 25 degrees of flexion, combined ROM of 150 degrees and no incapacitating episodes of IVDS.  In addition to this examination the RO considered VA treatment records documenting recent treatment for low back complaints.

The 40 percent disability rating was granted effective from March 30, 2006, the date the Veteran's request for increased rating was received.  Thus, the 40 percent rating had been in effect for less than five years prior to the present reduction effective from June 1, 2010.

The present claim arises from a claim for increased rating that was submitted by the Veteran in June 2009.  

The Veteran had a VA C&P examination of the spine in December 2009, performed by an examiner who reviewed the claims file and noted the Veteran's documented medical history in detail.  The examiner also noted the Veteran's subjective complaints and recorded clinical observations in detail.  ROM was flexion to 50 degrees and combined ROM was to 150 degrees.  The spine was not ankylosed.  The examination is silent in regard to IVDS, including incapacitating episodes.

In December 2009 the RO issued a rating decision proposing to reduce the rating for the thoracolumbar spine disability from 40 percent to 20 percent, relying primarily on the December 2009 VA examination cited above.  The rating decision found the evidence did not show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine and thus did not show a disability picture approximating the criteria for continued rating of 40 percent.

In February 2010 the RO issued the rating decision on appeal, which reduced the evaluation for the thoracolumbar spine disability from 40 percent to 20 percent effective from June 1, 2010.  The rating decision relied primarily on the December 2009 VA examination cited above, but also considered recent VA and non-VA treatment records that documented the Veteran's low back complaints and clinical observations.  These treatment records did not show symptoms supporting continuation of a 40 percent rating.   

In his Notice of Disagreement, received in March 2010, the Veteran asserted that reduction of rating was not warranted because his pain medication had recently been increased.  He also argued for separate ratings for pain and numbness radiating into the lower extremities.

The Veteran had a VA C&P examination of the spine in June 2012, performed by an examiner who reviewed the claims file and noted the Veteran's complaints of increased back pain radiating into the lower extremities.  Examination showed forward flexion to 70 degrees and combined ROM of 170 degrees, with pain at the extremes of motion.  Repetitive motion caused pain and less movement than normal but did not cause additional limitation of ROM.  Neurological testing was performed; the examiner stated the Veteran did not show radiculopathy and did not have IVDS.  The examiner noted the Veteran appeared to be exaggerating his symptoms (flexion and sensory) on examination.   

The Board observes at this point that the June 2012 examination, like the December 2009 VA examination on which the RO relied in reducing the rating, does not show severity of symptoms meeting the criteria for a 40 percent rating.  In fact, the June 2012 VA examination shows a lesser degree of severity, in terms corresponding to the rating criteria, than was recorded in the earlier examination.  

The Veteran testified before the Board in April 2016 that he takes opioid pain medication and receives epidural injections for his back pain.  He also testified that he has had incapacitating episodes of IVDS during the past 12 months.  

On review of the evidence above the Board finds the rating decision on appeal properly reduced the Veteran's disability rating from 40 percent to 20 percent.  The reduction was based on a VA examination in which the Veteran demonstrated a level of disability that is squarely within the rating criteria for a 20 percent evaluation; that examination (in December 2009) was at least as thorough as the earlier examination (in April 2006) on which the 40 percent rating was based.  Because the 40 percent rating had been in effect for less than 5 years the AOJ was not obligated to ensure that the improvement would be maintained under the ordinary conditions of life. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran is accordingly deemed to be competent to describe that his disability has become more severe since the rating was reduced.  However, as noted in the Duty to Assist section above, the issue under contention is the Veteran's condition at the time of the reduction, not his current condition.  The Veteran has not introduced any lay evidence suggesting that the reduction was improper or unjustified at the time it was made.  

Based on the evidence and analysis above the Board finds that improvement in the Veteran's thoracolumbar spine disability was adequately demonstrated by the evidence of record at the time of the rating decision that reduced the disability evaluation from 40 percent to 20 percent, effective from November 1, 2010.  Accordingly, restoration of the 40 percent rating must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Restoration of the 40 percent rating for the thoracolumbar spine disability is denied.


REMAND

The Board finds that further development is required before the claims for increased evaluation of thoracolumbar spine (low back) disability and entitlement to TDIU can be adjudicated.

The Veteran submitted a request for increased rating in excess of 40 percent in June 2009; the RO responded by decreasing the evaluation to 20 percent effective from June 1, 2010.  The Board has found the RO's reduction of rating was proper.  However, the Veteran continues to assert on appeal that a higher rating is warranted, and he provided recent medical and lay evidence suggesting his disability has increased in severity since the rating was reduced.  Accordingly, VA examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

In regard to TDIU, the RO has denied the Veteran's claim for TDIU on multiple occasions, most recently in December 2010 during the course of the present appeal.  The Veteran has not appealed that issue.  However, he asserts that his service-connected lumbar spine disability has increased in severity since then and now renders him unemployable.  In that regard, he submitted a letter dated in March 2016 from Dr. Daitch, a pain management specialist, attesting that the Veteran is completely disabled and incapable of gainful employment.  This new claim must be considered by the RO in conjunction with the underlying claim for increased rating.  Rice, 22 Vet. App. 447.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the thoracolumbar spine by an examiner qualified to document the current severity of the disability.  All indicated tests and studies should be performed and all clinical findings reported in detail, to include range of motion testing.  The examiner should also document any incapacitating episodes due to intervertebral disc syndrome (IVDS) and all associated neurological deficits.

The examiner is asked specifically to provide a medical opinion in regard to the occupational impairment associated with the Veteran's low back disability.  Specifically, does the low back disability, to include any associated neurological deficits, render the Veteran unable to obtain and maintain gainful employment? 

2.  The RO also should send the Veteran notice of the elements required to establish entitlement to TDIU and provide him an appropriate period in which to respond.

3.  After completion of the above and any additional development deemed necessary, the claims for increased evaluation for low back disability and entitlement to TDIU should be readjudicated.  If the claim remains denied the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


